DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the second Non-Final in response to Applicants Arguments submitted on October 26, 2021 for Application Serial Number: 16/319,512, filed on July, 27, 2016. Claims 9 and 12-16 are pending in this application and have been rejected below. 

Response to Amendment
Applicant's amendments are acknowledged. 

The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants arguments regarding Iisaka et al., U.S. Publication No. 2019/0004501. 

Response to Arguments
Applicant's Arguments/Remarks filed October 26, 2021 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed October 26, 2021.

Regarding the 35 U.S.C. 103 rejection, Applicant states Lowry is silent with regard to "in a case in which the error cause is not resolved after a first specified time has elapsed since the 
In response, Examiner respectfully disagrees. First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, Examiner finds Maturana teaches the delivering notifications to the appropriate personnel and devices periodically at a defined frequency until the recipient positively responds to the notification. The notification component can also be configured to escalate an urgency of high-priority notifications if an acknowledgment is not received within a predetermined amount of time and sending the notification to devices associated with secondary personnel if the primary personnel do not respond within a defined time period, or other such escalation measures (see par. 0071). The notifications are delivered in response to a detected system event requiring attention (see par. 0041). Lowry improves upon Maturana by disclosing 
required times to complete a task before the task is escalated (see par. 0198; 0202). Specifically, Lowry teaches “when the task is assigned to a user, the system will set the Next Action time to a specific time. If the task is NOT processed by that time, an ESCALATE action will be scheduled” (Lowry, 0205). 


Applicant’s arguments, see pg. 7-8, filed October 26, 2021, with respect to prior art reference Iisaka have been fully considered. However, Applicant’s arguments are considered moot because they do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale. 







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maturana et al., U.S. Publication No. 2014/0047064 [hereinafter Maturana], in view of Lowry et al., U.S. Publication No. 2018/0293533 [hereinafter Lowry], and further in view of Sakama et al., U.S. Publication No. 2009/0009330 [hereinafter Sakama].

Referring to Claim 9, Maturana teaches: 
A board production management device configured to manage a board production line that produces boards mounted with electronic components or board production devices that configure the board production line, the board production management device comprising:
a display including at least one of a display screen and a display light (Maturana, [0035]), “(e.g., human-machine interfaces, industrial monitors, graphic terminals, message displays, etc.)”; (Maturana, [0062]); and 
a processor configured to 
issue an initial notification to a first notifyee via the display of an error to the display, the initial notification including a contents of an error cause and a contents of first countermeasures to the error cause (Maturana, [0041]), “Remote monitoring of these industrial assets would allow plant personnel to view plant data generated by their systems from a remote location, and could facilitate remote notification in response to a detected system event requiring attention”; 
Maturana teaches escalating notifications to a secondary personnel if the primary personnel does not respond within a defined time period (see par. 0071), but Maturana does not explicitly teach:
board production line or the board production devices; and 
issue an escalation notification of the error to the first notifyee and a second notifyee that has a higher level of authority or proficiency related to resolving the error cause than the first notifyee via the display in a case in which the error cause is not resolved after a first specified time has elapsed since the error occurred, 
the escalation notification including second countermeasures to the error cause that are escalated relative to the first countermeasures.
However Lowry teaches: 
issue an escalation notification of the error to the first notifyee and a second notifyee that has a higher level of authority or proficiency related to resolving the error cause than the first notifyee via the display in a case in which the error cause is not resolved after a first specified time has elapsed since the error occurred (Lowry, [0144]), “where a due date is set an escalation 
the escalation notification including second countermeasures to the error cause that are escalated relative to the first countermeasures (Lowry, [0199]), “Data Type Notify 18 contains details of who should be notified when this type of data is processed and can specify notify details for success and error. Multiple users can be notified…The Escalate Level within 18 allows different users to be notified as the task is escalated due to lack of response”; (Lowry, [0083]), “The task is the host, or silo, of pre-defined rules, actions, transfers and communications between connected ‘systems’ and/or personnel…each task maintains only the data that has been used to trigger actions relating to that task along with the associated personnel communications. Alerts generated from connected ‘systems’ may trigger the creation of subsequent tasks within the architecture that may or may not have subsequent actions and/or alerts. This allows for “Big Data” to be effectively interrogated and interpreted, with only events that require action being communicated to appropriate personnel and/or connected systems, thereby substantially reducing the need for data analysis”; (Lowry, [0129]), “The task is where the ‘API data transaction rule/s’ is stored, translated and has next actions assigned to it along with assignment to personnel, escalation properties attributed and is a repository recording all transactional and communications data”; (Lowry, [0145]), “Escalations are recorded and notifications link to the task or process within”; (Lowry, [0080]).

Maturana teaches a manufacturing environment (see par. 0041) and cloud-based diagnostic applications that monitors the health of respective automation systems or their associated industrial devices across an entire plant (see par. 0040), but the combination of Maturana in view of Lowry does not explicitly teach:
 	board production line or board production devices. 
However Sakama teaches: 
	board production line or board production devices (Sakama, Fig. 10; [0050]), “A problem with a printed circuit board production line and a solution to the problem will be described. FIG. 10A shows a schematic view of a conventional production line…”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the manufacturing environment in Maturana to include the circuit board production line limitations as taught by Sakama. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to efficiently include the results of a technique for managing a printed circuit board (see Sakama par. 0002).

Referring to Claim 13, the combination of Maturana in view of Lowry in view of Iisaka teaches the board production management device according to claim 9. Maturana further teaches: 
wherein the display is configured to synchronize the initial notification and display an initial display indicating that the error cause had occurred (Maturana, [0035]), “operator interfaces (e.g., human-machine interfaces, industrial monitors, graphic terminals, message displays, etc.)”; (Maturana, [0063]), “alarm display 700 that can be provided by reporting services 318 based on data in cloud storage 326. As with displays 604 and 602, reporting services 318 can deliver alarm display 700 to suitable client devices 330 having suitable authorization to view the alarm data…”; (Maturana, [0054]). 
Maturana teaches an operators interface (see par. 0056), but Maturana does not explicitly teach:
wherein the display is configured to synchronize with the escalation and display an escalation display, display contents of the escalation display being escalated compared to the initial display.
However Lowry teaches: 
wherein the display is configured to synchronize with the escalation and display an escalation display, display contents of the escalation display being escalated compared to the initial display (Lowry, [0076]), “workflow”; (Lowry, [0160]), “Where a process fails the data is used to trigger alerts to people and where an action does not take place the alert can be set to escalate up the hierarchical chain of command automatically or manually. The response times for critical tasks is vastly reduced by allowing the assigned personnel of a task to have an instant and accurate view of all of the actions and events leading up to a failure allowing them to assess a critical problem, make informed mitigation actions and communicate their actions with a task response and or mitigative process directly to all involved in the task”.


Referring to Claim 15, the combination of Maturana in view of Lowry in view of Iisaka teaches the board production management device according to claim 9. Maturana further teaches:
wherein the is configured to manage multiple production lines or multiple devices, and the display screen includes a list display configured to display notification information related to all of the error causes currently occurring (Maturana, [0040]), “… multiple industrial facilities at different geographical locations can migrate their respective automation data to the cloud for aggregation, collation, collective analysis, and enterprise-level reporting without the need to establish a private network between the facilities. Industrial devices 108 and 110 having smart configuration capability can be configured to automatically detect and communicate with the cloud platform 102 upon installation at any facility, simplifying integration with existing cloud-based data storage, analysis, or reporting applications used by the enterprise. In another exemplary application, cloud-based diagnostic applications can monitor the health of respective automation systems or their associated industrial devices across an entire plant, or across multiple industrial facilities that make up an enterprise…”; (Maturana, [0054]), “alarm queues”; (Maturana, [0056]), “the live data queue may be defined to process live data values that are to be 
Maturana teaches a manufacturing environment (see par. 0041) and cloud-based diagnostic applications that monitors the health of respective automation systems or their associated industrial devices across an entire plant (see par. 0040), but Maturana does not explicitly teach:
 	board production line or board production device. 
However Sakama teaches: 
	board production line or board production device (Sakama, Fig. 10; [0050]), “A problem with a printed circuit board production line and a solution to the problem will be described. FIG. 10A shows a schematic view of a conventional production line…”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the manufacturing environment in Maturana to include the circuit board production line limitations as taught by Sakama. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to efficiently include the results of a technique for managing a printed circuit board (see Sakama par. 0002).

Referring to Claim 16, Maturana teaches: 
A board production management method for managing a board production line that produces boards mounted with electronic components or board production devices that configure the board production line, the board production management method comprising:
Claim 16 disclose substantially the same subject matter as Claim 9, and is rejected using the same rationale as previously set forth.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maturana et al., U.S. Publication No. 2014/0047064 [hereinafter Maturana], in view of Lowry et al., U.S. Publication No. 2018/0293533 [hereinafter Lowry], in view of Sakama et al., U.S. Publication No. 2009/0009330 [hereinafter Sakama], and further in view of Sharpe et al., U.S. Publication No. 2016/0142541 [hereinafter Sharpe].

Referring to Claim 12, the combination of Maturana in view of Lowry in view of Iisaka teaches the board production management device according to claim 9. Maturana further teaches: 
wherein the first countermeasures that do not change operating conditions (Maturana [0070]), “When analytics component 1106 determines that a subset of the industrial data 1110 requires action to be taken by plant personnel, notification component 1104 can reference configuration data 1108 to determine, for example, which personnel should be notified… a required action to be taken by the recipient, a due date for the action…”; (Maturana, [0054]), “…Alarms can be reactive (e.g., alarms that trigger when a motor fails, when a CPU crashes, when an interlock is tripped, etc.) or proactive (e.g., track consumables on a machine and generate an alarm when time to reorder, monitor cycle counts on a machine and generate an alarm when to schedule preventative maintenance…”. 
Maturana teaches escalating notifications to a secondary personnel if the primary personnel does not respond within a defined time period (see par. 0071), but the combination of Maturana in view of Lowry does not explicitly teach:
board production line or the board production devices.
However Sakama teaches: 

At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the manufacturing environment in Maturana to include the circuit board production line limitations as taught by Sakama. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to efficiently include the results of a technique for managing a printed circuit board (see Sakama par. 0002).
Maturana teaches escalating notifications to a secondary personnel if the primary personnel does not respond within a defined time period (see par. 0071), but the combination of Maturana in view of Lowry does not explicitly teach:
second countermeasures change the operating conditions of the production.
However Sharpe teaches: 
second countermeasures change the operating conditions of the production (Sharpe, [0070]), “…server 104 may represent a support center that provides support services to users or customers on behalf of a variety of clients (e.g., enterprise clients, corporate clients) that provide the products and services to the users. A client may be a product manufacturer, a retailer, a distributer, and/or a service provider”; (Sharpe, [0122]), “connecting a user and an agent via the selected channel, these two sources will decide if an interaction has met the criteria for completion. A failure condition would escalate to the next agent or treatment type in the process. Success would allow the interaction to conclude. The criteria can be derived from users through a survey. Agents can determine that they cannot provide service set the criterion to "fail" 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the escalation in Maturana to include the countermeasures limitations as taught by Sharpe. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to include the results of connecting users with an agent selected from an appropriate workflow stage of the workflow (see Sharpe par. 0176).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maturana et al., U.S. Publication No. 2014/0047064 [hereinafter Maturana], in view of Lowry et al., U.S. Publication No. 2018/0293533 [hereinafter Lowry], in view of Sakama et al., U.S. Publication No. 2009/0009330 [hereinafter Sakama], and further in view of Tukiainen et al., U.S. Publication No. 2005/0204215 [hereinafter Tukiainen].

Referring to Claim 14, the combination of Maturana in view of Lowry in view of Iisaka teaches the board production management device according to claim 9. Maturana teaches escalating notifications to a secondary personnel if the primary personnel does not respond within a defined time period (see par. 0071), but Maturana does not explicitly teach:
wherein the processor is further configured to issue a re-escalation notification via the display in a case in which the error cause has not been resolved after a second specified time longer than the first specified time has elapsed since the error cause occurred, issue the re-escalation notification after escalating at least one of a number of notifyees and the contents of the countermeasures greater than that of the escalation notification.
However Lowry teaches: 
wherein the processor is further configured to issue a re-escalation notification via the display in a case in which the error cause has not been resolved after a second specified time longer than the first specified time has elapsed since the error cause occurred (Lowry, [0144]), “where a due date is set an escalation rule may be applied with who the escalation notification is sent to and given a priority from low to critical. Escalations may be built upon where a first escalation may be of low level and sent to a worker as a reminder to complete a process or task. If the task is not actioned by the required time a new escalation is triggered and sent to the worker and manager at normal levels and if the task does not get completed by the next revised time the escalation may be set to notify a general manager as high etc.”; (Lowry, [0083]), “The user interface (UI) displays information, workflow, actions, time bars, communications, notifications and current tasks for each user”; (Lowry, [0191]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the escalation in Maturana to include the re-escalation limitations as taught by Lowry. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to efficiently include the results of directing notifications to the appropriate personnel to preserve the continuity of a workflow (see Lowry par. 0040).

issue the re-escalation notification after escalating at least one of a number of notifyees and the contents of the countermeasures greater than that of the escalation notification.
However Tukiainen teaches: 
issue the re-escalation notification after escalating at least one of a number of notifyees and the contents of the countermeasures greater than that of the escalation notification (Tukiainen, [0026]), “the validated request is then routed to the pipeline 6 having a sequential number of tiers for processing different aspects of the problem… each of the processing tiers incorporates a trouble-shooting element 24, which performs trouble-shooting on the request to try and find a solution or at least an incremental (i.e. partial) solution to the problem encountered by the client…”; (Tukiainen, [0028]), “not all of the problem will have been solved and it is therefore necessary to escalate to a second processing tier 12. For example the second processing tier 12 could be a "specialised technical centre", which has a more generalised knowledge of base stations, rather than a more specific knowledge of individual customers. Again FIG. 2 shows that the second tier also has its own trouble-shooter 24' for trying to resolve the problem. The second processing tier 12 is able to draw from the knowledge base which has been dynamically updated with the incremental solution provided by the contact centre 4 and the first tier 10 of the previous steps”; (Tukiainen, [0034]; [0057]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the escalation in Maturana to include the troubleshooting .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hope et al. (US 20070067773 A1) – A successful agent may launch an escalation agent whose task is to check for successful resolution of the original problem and to escalate the problem if not cleared up within a certain period. If the original problem is fixed, the escalation agent will be terminated.

Bortolin et al. (US 20140156354 A1) – The collected geo data comprises information associated with a mean time to resolve (MTTR), based on analytic models, if the information is available from IT systems management vendor products. An escalation option indicates preference of conference mechanisms to be used (e.g., video meeting, mobile teleconference, chat services, a blog, etc.) as well as notification channels (e.g., SMS, e-mail, web site, web services, etc.) and escalation contacts associated with events. The conference mechanisms allow users to be aware of last status updates of each impacted system. System 2 allows presentation of impacted business systems based on user's preferences. When a user receives information, the user will have the capability to escalate a problem by selection and forwarding an escalation to a higher level.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRYSTOL STEWART/Primary Examiner, Art Unit 3624